DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.
 
Response to Arguments
Applicant's arguments and amendments filed 9/30/2021 have been fully considered but they are moot in view of new secondary grounds of rejection.
As stated in applicant remarks, an interview was held October 14, 2021 in which merits of the claim were discussed in view of prior art and potential new art of rejection. No formal agreement was reached.
Here, 3GPP does not specifically disclose however Segura (US 2011/0201307 A1) discloses ac-barring per PLMN list (see [0038] “A broadcast messages, such as Ac-BarringForSpecialAC bitmap in SIB2, informs devices in at least one of Access Classes 11-15 that they can ignore cell barring”, see accompanying table for PLMN access class list in table 1).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of 3GPP with that of Segura. Doing so would conform to well-known standards and conventions in the art of invention where 3GPP already discloses SIB2 containing access cell barring information for various networks and Segura specifically discloses reducing congestion as a motivation in [0005]. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 48-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3GPP TS 36.331 V9.2.0 (2010-03) in further of Segura et al. (US 2011/0201307 A1).

 	Regarding claim 48-51, 3GPP (IDS) discloses a User Equipment (UE), method of a user equipment and eNB and an eNB, for a communication system comprising eNBs, for a radio access network (RAN) that supports RAN sharing by a plurality of operators, each operator being associated with a respective Public Land Mobile Network (PLMN) identity, the UE comprising:
a transceiver (see UE in fig. 5.3.3.1-2  on page 34) circuit configured to receive a system information block 2 (SIB2) (see SIB2 on page 35) that includes an access class barring (ac-barring) per PLMN the ac-barring per PLMN  comprising a plurality of ac-barring per PLMN entries (see ac-barringInfo on page 35, for SysteminformationblockType 2), each ac-barring per PLMN entry comprising an indication of a PLMN of at least one said operator and, for each indicated PLMN, an ac-
3GPP does not specifically disclose however Segura discloses ac-barring per PLMN list (see [0038] “A broadcast messages, such as Ac-BarringForSpecialAC bitmap in SIB2, informs devices in at least one of Access Classes 11-15 that they can ignore cell barring”, see accompanying table for PLMN access class list in table 1).
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of 3GPP with that of Segura. Doing so would conform to well-known standards and conventions in the art of invention where 3GPP already discloses SIB2 containing access cell barring information for various networks and Segura specifically discloses reducing congestion as a motivation in [0005]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K.  WILFORD SHAHEED whose telephone number is (469)295-9175.  The examiner can normally be reached on Monday-Friday 9 am-5pm; CST; ALT Friday. The fax phone number for the organization where this application or 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643